DETAILED ACTION
1.	This Notice of Allowance is in response to the Printer’s Rush filed February 26, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-4, 7, and 9-22 are allowable over the references of record for at least the following reasons:
Claim 1: wherein the pad-housing further comprises a stiffening rib formed in a bar shape to connect the interior circumference protrusion that is formed at the pad mounted one end with the interior circumference protrusion that is formed at the pad mounted other end so as to partition the pad mounting hole into two sections; and
wherein the pad further comprises a rib hole bored into the pad from the interior protrusion coupling groove which is formed at the pad mounted one end to the interior protrusion coupling groove which is formed at the pad mounted other end and formed in a shape to correspond with the stiffening rib such that the stiffening rib is sat thereon.
Claim 14: wherein the body further comprises a housing coupling groove formed within at least one of the housing mounted upper end, the housing mounted lower end, the housing mounted one end, and the housing mounted other end so as to be recessed toward an exterior side from an interior circumference; and wherein the pad-housing further comprises:
an exterior circumference protrusion protruded toward an exterior side along exterior circumferences of the pad mounted upper end, the pad mounted one end, the pad mounted lower end, and the pad mounted other end; and a body coupling protrusion protruded from the exterior circumference protrusion and adapted so that a part thereof is formed in a shape to correspond with the housing coupling groove so as to be seated on the housing coupling groove.
The closest prior art is the Fujita reference. The Fujita reference fails to disclose the features of amended independent claims 1 and 13. Furthermore, modification of the Fujita reference to arrive at the language of amended independent claims 1 and 13 renders the Fujita 
EXAMINER’S AMENDMENT
3.	Please amend the claims as follows:
	Cancel original claim 8.  
	Please add the following claim:
Claim 23: (New) The structure of claim 22, wherein the pad-housing further comprises a stiffening rib formed in a bar shape to connect the interior circumference protrusion that is formed at the pad mounted one end with the interior circumference protrusion that is formed at the pad mounted other end so as to partition the pad mounting hole into two sections; and
	wherein the pad further comprises a rib hole bored into the pad from the interior protrusion coupling groove which is formed at the pad mounted one end to the interior protrusion coupling groove which is formed at the pad mounted other end and formed in a shape to correspond with the stiffening rib such that the stiffening rib is sat thereon.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747